Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Request for Continued Examination dated November 20, 2020.  Claims 1 and 4-22 are presented for examination.  

Examiner’s Amendment
As discussed in the January 21st, 2020 Examiner Initiated Interview with Attorney Curry William, the claims have been amended as follows: 
(Currently Amended) 
Claim 1
A leaning vehicle comprising: 	
a body frame; 
a steering shaft connected to the body frame rotatably about an intermediate steering axis extending in a top-bottom direction; 
a first wheel connected to the steering shaftsuch that the first wheel orbits the intermediate steering axisas the steering shaft rotates about the intermediate steering axis relative to the body frame; 
a second wheel located in a front-rear direction of the body frame relative to the first wheel, the second wheel configured to be incapable of being rotated about the intermediate steering axis together with the steering shaft; 
a linkage mechanism that tilts the body frame leftward based on a first rotation of the steering shaft turning the leaning vehicle leftward in a left-right direction of the leaning vehicle, and that tilts the body frame rightward based on a second rotation of the steering shaft turning the leaning vehicle rightward in the left-right direction of the leaning vehicle; 
a motor that applies a steering force to steer the first wheel based on a rotation of the steering shaft; a left-right-tilt-angle-detection-system that respectively detects a left-right tilt angle of the body frame in the left direction of the leaning vehicle and in the right direction of the leaning vehicle; and 
a control circuit that 
causes the motor to output the steering force to steer the first wheel in a direction that causes the leaning vehicle to turn rightward in a case where the body frame tilts rightward in accordance with the left-right tilt angle detected by the left-right-tilt-angle-detection-section, and causes the motor to output the steering force to steer the first wheel in a direction that causes the leaning vehicle to turn leftward in a case where the body frame tilts leftward in accordance with the left-right tilt angle detected by the left-right-tilt-angle-detection-section, or 
causes the motor to output the steering force to steer the first wheel in the direction that causes the leaning vehicle to turn leftward in the case where the body frame tilts rightward in accordance with the left-right tilt angle detected by the left-right-tilt-angle- detection-section, and causes the motor to output the steering force to steer the first wheel in the direction that causes the leaning vehicle to turn rightward in the case where the body frame tilts leftward in accordance with the left-right tilt angle detected by the left-right-tilt-angle-detection- section, wherein 
the control circuit 
changes a magnitude of the steering force to steer the first wheel in the direction that causes the leaning vehicle to turn rightward output from the motor in the case where the body frame tilts rightward in accordance with the left-right tilt angle detected by the left-right- tilt-angle-detection-section, and changes a magnitude of the steering force to steer the first wheel in the direction that causes the leaning vehicle to turn leftward output from the motor in the case where the body frame tilts leftward in accordance with the left-right tilt angle detected by the left-right-tilt-angle-detection-section, or 
changes the magnitude of the steering force to steer the first wheel in the direction that causes the leaning vehicle to turn leftward output from the motor in the case where the body frame tilts rightward in accordance with the left-right tilt angle detected by the left- right-tilt-angle-detection-section, and changes the magnitude of the steering force to steer the first wheel in the direction that causes the leaning vehicle to turn rightward output from the motor in the case where the body frame tilts leftward in accordance with the left-right tilt angle detected by the left-right-tilt-angle-detection-section, and 
the control circuit 
limits a change rate of the magnitude of the steering force to steer the first wheel in the direction that causes the leaning vehicle to turn rightward output from the motor in the case where the body frame tilts rightward, and limits the change rate of the magnitude of the steering force to steer the first wheel in the direction that causes the leaning vehicle to turn leftward output from the motor in the case where the body frame tilts leftward, or 
limits the change rate of the magnitude of the steering force to steer the first wheel in the direction that causes the leaning vehicle to turn leftward output from the motor in the case where the body frame tilts rightward, and limits the change rate of the magnitude of the steering force to steer the first wheel in the direction that causes the leaning vehicle to turn rightward output from the motor in the case where the body frame tilts leftward.

Allowance of the Claims
Claims 1 and 4-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitations of a steering shaft connected to the body frame rotatably about an intermediate steering axis extending in a top-bottom direction; [and]
a first wheel connected to the steering shaft such that the first wheel orbits the intermediate steering axis as the steering shaft rotates about the intermediate steering axis relative to the body frame 
of claim 1 when considered with other claim features, renders the independent claim, as well as its dependents, novel and non-obvious over the prior art of record. Specifically, the prior art neither discloses nor teaches a wheel orbiting the steering axis which is also capable of leaning in the manner claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663     

/JAMES M MCPHERSON/Examiner, Art Unit 3663